  Case 13-27933         Doc 41     Filed 11/05/18 Entered 11/05/18 08:23:04              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-27933
         Heraclio Saldivar
         Martha P Obregon
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/11/2013.

         2) The plan was confirmed on 10/16/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/07/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/04/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $13,100.00.

         10) Amount of unsecured claims discharged without payment: $31,377.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-27933       Doc 41       Filed 11/05/18 Entered 11/05/18 08:23:04                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $37,170.00
       Less amount refunded to debtor                           $349.92

NET RECEIPTS:                                                                                  $36,820.08


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,300.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,598.43
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,898.43

Attorney fees paid and disclosed by debtor:                 $200.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AURORA LOAN SERVICES            Unsecured      2,000.00            NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE        Unsecured     23,222.00            NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE        Secured       23,222.00     22,603.96        22,603.96     22,603.96    2,811.43
CAPITAL ONE BANK USA            Unsecured         780.00        202.02          202.02        202.02         0.00
COMCAST                         Unsecured         590.00           NA              NA            0.00        0.00
DIRECTV                         Unsecured            NA         726.35          726.35        726.35         0.00
DISH Network                    Unsecured         245.00           NA              NA            0.00        0.00
FIGIS INC                       Unsecured         162.00        162.86          162.86        162.86         0.00
GE MONEY BANK                   Unsecured      1,599.00            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         592.00        592.28          592.28        592.28         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         384.00        383.60          383.60        383.60         0.00
King's Creek Planatation        Secured           500.00           NA              NA            0.00        0.00
King's Creek Planatation        Unsecured      2,818.00       2,696.02        2,696.02      2,696.02         0.00
KOHLS                           Unsecured         682.00           NA              NA            0.00        0.00
MBB                             Unsecured          73.00           NA              NA            0.00        0.00
MERRICK BANK                    Unsecured         400.00        676.21          676.21        676.21         0.00
Nantucket Bay                   Secured           500.00           NA              NA            0.00        0.00
Nantucket Bay                   Unsecured      2,500.00            NA              NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured            NA         291.52          291.52        291.52         0.00
QUANTUM3 GROUP LLC              Unsecured            NA         514.05          514.05        514.05         0.00
SBC Illinois                    Unsecured         408.00           NA              NA            0.00        0.00
TD BANK USA                     Unsecured            NA         261.35          261.35        261.35         0.00
TNB - Target                    Unsecured          15.00           NA              NA            0.00        0.00
United Collections BUR INC      Unsecured          43.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-27933         Doc 41      Filed 11/05/18 Entered 11/05/18 08:23:04                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $22,603.96         $22,603.96         $2,811.43
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $22,603.96         $22,603.96         $2,811.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,506.26          $6,506.26              $0.00


Disbursements:

         Expenses of Administration                             $4,898.43
         Disbursements to Creditors                            $31,921.65

TOTAL DISBURSEMENTS :                                                                      $36,820.08


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
